El Juez Asociado Señor Andréu García
emitió la opinion del Tribunal.
Esta opinión nos permite interpretar los requisitos dispuestos en el Art. 2 de la Ley sobre Pensiones por Incapacidad o Muerte en el Cumplimiento del Deber, Ley Núm. 127 de 27 de junio de 1958, según enmendada, 25 L.PR.A. see. 377, para que un miembro de la Policía que se incapacita en el ejercicio de sus funciones oficiales pueda ser acreedor a la pensión especial dispuesta por dicho estatuto. (1)
Una relación de los hechos que motivaron esta opinión ayu-dará en la comprensión de la decisión que emitimos. Veamos.
El recurrido Cruz M. Silva Rodríguez era un policía estatal adscrito al Cuartel de la Policía de Caguas. El 29 de julio de 1980, mientras llevaba a cabo un patrullaje preventivo en un vehículo oficial que conducía otro agente de la Policía, sufrió un accidente en el acto de dirigirse al lugar donde había ocurrido un robo. En una declaración jurada que prestó el 19 de agosto de 1980, el señor Silva Rodríguez describió el accidente de la manera siguiente:
Que el día 29 de julio de 1980, a eso de las 12:30 p.m. me encontraba prestando servicio junto al policía Wigberto Reyes Collazo 2950, en el Sector 718 y en el turno de 12:00 M a 8:00 p.m., y surgió una llamada de emergencia de que en la calle Gautier Benitez de Caguas había ocurrido un asalto.i2) Nos dirigíamos por la avenida Mercado de Caguas con la sirena puesta, al llegar a la intersección de la calle Georgetti con la luz verde a nuestro favor *260fuimos impactados por el lado derecho por un auto particular que no se detuvo ante la luz roja. Sufriendo el auto oficial 8146-GE, marca Fairmont, modelo 1979, daños en lado derecho, luego del accidente fui [sic] conducido por una ambulancia al hospital municipal, me atendieron en éste y posteriormente fui [sic] referido al Fondo del Seguro del Estado: Quiero hacer constar que debido a este acci-dente no me encuentro bien de los nervios ya que he continuado padeciendo de los mismos. Que eso es todo. (Énfasis suplido.) Alegato, Exhibit Y, pág. 21.
Como consecuencia de este accidente, el policía Silva Rodríguez recibió tratamiento en el Fondo del Seguro del Estado (en adelante el Fondo), del cual fue dado de alta el 24 de marzo de 1981, con una determinación de incapacidad resultante en pérdida de un 5% de sus funciones fisiológicas generales debido a una condición orgánica. (3) Posteriormente, en 1985, el Fondo, luego de diagnosticarle un desorden de ansiedad con somatizaciones, le concedió a Silva Rodríguez incapacidad adicional de un 10% como resultado de dicha condición emocional. Esta condición fue rela-cionada con el accidente que sufrió en 1980. El Fondo recomendó su retiro de la Policía de Puerto Rico.
Como resultado de dicha recomendación, mediante carta de 29 de octubre de 1985, la Administración de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura (la Administra-ción) concedió al recurrido una pensión por incapacidad ocupacio-nal al amparo de la Ley Núm. 447 de 15 de mayo de 1951, según enmendada. (4) No conforme con dicha determinación, éste apeló a la Junta de Síndicos de la Administración (Junta de Síndicos) *261por entender que tenía derecho a la pensión provista por el Art. 2(l)(e) de la Ley Núm. 127, ante, 25 L.P.R.A. sec. 377(l)(e).
Luego de celebrarse • la correspondiente vista, la Junta de Síndicos confirmó la decisión de la Administración al concluir que el apelante no tenía derecho a recibir pensión por incapacidad bajo las disposiciones de la Ley Núm. 127, ante.
De dicha determinación de la Junta de Síndicos, Silva Rodríguez recurrió en revisión al Tribunal Superior de Fuerto Rico, Sala de Caguas.
Luego de los trámites de rigor, el tribunal de instancia (5) revocó la resolución recurrida y ordenó que se extendieran al recurrido los beneficios provistos por la Ley Núm. 127, ante. El tribunal concluyó que los hechos probados están enmarcados dentro de las situaciones descritas en el citado Art. 2 de la referida ley.
Ahora recurre ante nos la Administración para que revoque-mos la mencionada determinación. Luego de recibir los escritos de ambas partes y de conocer sus posiciones, estamos en situación de resolver.

El alcance del Art. 2 de la Ley Núm. 127

El recurrido Silva Rodríguez entiende, y así creyó el tribunal de instancia, que el accidente ocurrido el 29 de julio de 1980 está comprendido dentro de las situaciones descritas por tal artículo. No tiene razón. Veamos.
Al examinar los alcances de la anterior Ley Núm. 189 de 2 de mayo de 1951 (25 L.P.R.A. ants. sees. 361-374) —cuyo estatuto es el originador de la pensión que ahora es objeto de análisis— en López v. Muñoz, Gobernador, 81 D.P.R. 337, 340-341 (1959), recogimos el historial de dicho estatuto del modo siguiente:
'En la Sesión Ordinaria de la Asamblea Legislativa de 1951 se consideró y aprobó un sistema general de pensiones para los *262empleados públicos, la Policía de Puerto Rico inclusive, bajo las disposiciones de la Ley 447 de 15 de mayo de ese año, —3 L.P.R.A. [see.] 761. En los arts. 9 y 12 de esta ley —3 L.ER.A. sees. 769, 772, — tal como fueron originalmente aprobados, se concedió a un miembro del Cuerpo de la Folicía el derecho a recibir una pensión equivalente al 50% de su sueldo, o a su viuda e hijos en caso de muerte hasta un 60%, si como resultado de una incapacidad física originada por causa del empleo y surgida en el curso del mismo quedare incapacitado para el servicio, o falleciere, siempre que dicha incapacidad fuera indemnizable de acuerdo con la Ley de Compensaciones por Accidentes del Trabajo; y con sujeción, ade-más, a otras restricciones y limitaciones. En la misma Sesión la Asamblea Legislativa consideró y aprobó la Ley 189 de 2 de mayo de 1951 — 25 L.P.R.A. see. 361 — concediendo una pensión anual equivalente al sueldo completo a todo miembro del Cuerpo de la Policía Insular, de la Guardia Nacional, del Cuerpo de Bomberos y de la Guardia de Penales, que resultare incapacitado para continuar en el servicio, y a los beneficiarios de éstos, en caso de fallecimiento, cuando tal incapacidad o fallecimiento ocurriere bajo las circuns-tancias relacionadas en el artículo 1 de dicha ley. Precedido de una exposición del legislador expresando el propósito con el cual apro-baba la Ley 189: “de proveer lo necesario para mitigar la situación de desamparo y penuria que la incapacidad para el trabajo físico o la muerte de miembros de la Policía Insular, de la Guardia Nacional, del Cuerpo de Bomberos del Servicio Insular de Bomberos y de la Guardia de Penales, dejan entre éstos o sus familiares cuando tal incapacidad o muerte sobreviene mientras estos servidores de la seguridad pública se dedican a la defensa del respeto que se debe a la libertad de todos y ala paz con que el pueblo de Puerto Rico quiere desarrollar sus institucionesy también que “[L]a Asam-blea Legislativa entiende que todo servidor de la seguridad públi-ca — sea policía, guardia nacional, bombero o guardia penal — debe tener asegurado por ley un trato igual para los suyos si pierde la vida protegiendo la de los demás en el desempeño honroso de su deber”, (énfasis ofrecido) el artículo 1 estatuyó que las disposicio-nes de dicha Ley 189 serían aplicables a casos de incapacidad para el trabajo físico o muerte “sobrevenida bajo las siguientes circuns-tancias:
“(a) En caso de un miembro de la Policía Insular, al evitar o al tratar de evitar la comisión de un delito, o al apresar o tratar de apresar a alguien que se pueda presumir razonablemente que está *263conectado con la comisión de un delito”. (Énfasis en el original y escolio omitido.)
En el curso de resolver la controversia que estaba presente en dicho caso, expresamos lo siguiente:
No obstante, los recurrentes invocan la “intención legislativa” para sostener su interpretación de que “. . . en cuanto a los policías se refiere, los riesgos que cubre la ley son aquellos daños causados como resultado directo, violento y extraordinario del acto de apresar a un delincuente o tratar de evitar la comisión de un delito. ” Infieren que ése fue el propósito del legislador aduciendo dos argumentos: (1) que en el caso de los bomberos específicamente se cubrió el riesgo común de un accidente de automóvil al dirigirse a un sitio para la extinción de un incendio, y (2) que la ley se aprobó a raíz de la revuelta nacionalista en que los policías tuvieron que afrontar riesgos extraordinarios. Lo curioso es que ambos argumentos corroboran superlativamente nuestra interpretación de la ley.
La premisa implícita del primer argumento es el aforismo jurídico de que si la ley se refiere a un caso dado, se entienden excluidos los demás (inclusio unius est exclusio alterius). Pero esta máxima de interpretación restrictiva no es aplicable por la sencilla razón de que en el sentido de la ley no admite excepciones en el caso de los policías. En efecto, con términos generales y terminantes el legislador cubrió todos los casos en que la incapacidad o muerte de un policía ocurra al apresar o tratar de apresar a un presunto delincuente. Y sobre todo importa subrayar que la finalidad de la ley era . . proveer lo necesario para mitigar la situación de desam-paro y penuria .... cuando [la] incapacidad o muerte sobrevienen mientras estos servidores de la seguridad pública se dedican a la defensa del respeto que se debe a la libertad de todos y a la paz con que el pueblo de Puerto Rico quiere desarrollar sus instituciones . . .” De ahí que obviamente la disposición relativa a los bomberos no sea de índole excepcional. Si consideramos las razones que el legislador tuvo para cubrir el riesgo que corren los bomberos al dirigirse a un sitio para la extinción de un incendio, es forzoso concluir que tampoco quiso excluir el riesgo de caerse e incapacitarse que corren los policías al perseguir y tratar de apresar a cualquier delincuente. Donde la razón es la misma, idéntica debe ser la norma de derecho. (Énfasis suplido.) López v. Muñoz, Gobernador, ante, págs. 345-346.
*264Probablemente por razón de que la Asamblea Legislativa no estuvo conforme con los efectos del mencionado estatuto, el mismo quedó derogado por la Ley Núm. 127, ante. En lugar de lo señalado anteriormente y dispuesto en el apartado (a) del Art. 1 del estatuto derogado, se adoptaron las siguientes disposiciones que se recogen en el inciso (1) del Art. 2 del nuevo estatuto, 25 L.P.R.A. see. 377(1):

Sec. 377. Aplicación de las sees. 376 a 387

Las disposiciones de las sees. 376 a 387 de este título y el reglamento que se apruebe para su administración serán aplicables a cualquier persona que como miembro de la Policía, del Cuerpo de Bomberos, de la Guardia de Penales, de la Guardia Nacional o como Agente de Rentas Internas, Superintendente de Instituciones Pe-nales del Departamento de Justicia, el Administrador General o Subadministrador General de la Corporación Industrias de Prisio-nes de Puerto Rico y Subdirectores de Corrección y en el desem-peño de sus funciones se incapacite física o mentalmente para el servicio o muera bajo alguna de las siguientes circunstancias:
1. En caso de un miembro de la Policía:
(a) al ser atacado al evitar o tratar de evitar la comisión de un delito;
(b) al ser atacado al apresar o tratar de apresar a alguien que se pueda presumir razonablemente que está conectado con la comisión de un delito, al realizar registros e incursiones o durante los interrogatorios siguientes a tales registros e incursiones, o en el acto de la confiscación de armas o de cualquier artículo, indepen-dientemente de su naturaleza, que estén en posesión de personas en violación de cualquier estatuto;
(c) al ser atacado al poner fin o tratar de poner fin a cualquier desorden, motín o cualquier acción contraria al orden, a la seguridad pública, o a la autoridad debidamente constituida;
(d) al.dirigirse a, o mientras presta servicios en la extinción de un incendio;
(e) al intervenir en el salvamento de la vida de un semejante o para proteger propiedades que por cualquier circunstancia corrieren peligro, para lo cual tuviere que arriesgar la suya propia; o
(f) al ser atacado al intervenir con cualquier demente con el fin de recluirlo en una institución, o someterlo a proceso judicial o a tratamiento. (Énfasis suplido).
*265De una simple lectura de estas nuevas disposiciones nos damos cuenta de que, a través de las mismas, la Asamblea Legislativa adoptó el criterio que rechazamos en López v. Muñoz, Gobernador, ante. Así surge expresamente del informe de la Comisión de Elecciones y Personal del Senado al someter el E del S. 374 —que luego se convertiría en la Ley Núm. 127, ante— el cual, en su parte pertinente, contenía lo siguiente:
El proyecto que ahora informamos procura remediar las fallas que presenta la ley actual. Sus disposiciones proveen lo siguiente:
(1) Se aplica a los mismos grupos cubiertos por la ley actual: policías, bomberos, guardias de penales, guardias nacionales y agentes de rentas internas.
(4) Se definen claramente las circunstancias en que aplicaría la protección especial que se provee y se introduce en todos los casos, excepto en el de los bomberos y policías en la tarea de extinguir incendios y en el de estos últimos al intervenir en el salvamento de la vida de un semejante o para proteger propiedades que por cual[es]quier[a] circunstancias corrieren peligro para la cual tuviere que arriesgar la suya propia, el requisito de agresión física al empleado para que pueda ser de aplicación al estatuto. (Enfasis suplido.) 10 Diario de Sesiones de la Asamblea Legislativa (Ordi-naria) T. III, pág. 1264 (1958).
Vemos, pues, que la Ley Núm. 127, ante, tuvo el propósito de requerir que el policía hubiera sido atacado para poder beneficiarse de la pensión especial que esta ley provee, excepto en las dos (2) circunstancias siguientes: (1) al dirigirse a, o mientras presta servicios en la extinción de un incendio, y (2) al intervenir en el salvamento de la vida de un semejante o para protegerpropiedades que por cualquier circunstancia corran peligro, para lo cual tengan que arriesgar su propia vida.
Somos conscientes de que las disposiciones de un estatuto reparador, como es la Ley Núm. 127, ante, deben ser interpretadas liberalmente en favor de los beneficiarios de las mismas. Sin embargo, mediante esta ley el legislador se propuso “defin[ir\ claramente las circunstancias en que aplicaría la *266protección especial que se provee” por dicho estatuto, (6) por lo que se impone una interpretación restrictiva respecto a la enumeración que de las mismas se hace en el Art. 2, ante, que hemos transcrito. Así, en González v. Adm. de Sistemas de Retiro, 113 D.P.R. 292, 294 (1982), señalamos que la Ley Núm. 127, ante, no cubre todos los accidentes o daños que pueden sobrevenir a un policía en el desempeño de sus funciones, ya que tienen que estar presentes aquellas circunstancias especiales que fija el estatuto al enumerar taxativamente las circunstancias que pueden hacer a un servidor público acreedor a una pensión especial.
Dicho artículo señala un gran número de actuaciones específicas llevadas a cabo’ por un policía como parte de sus funciones: evitar o tratar de evitar la comisión de un delito; arrestar o tratar de arrestar a quien ha cometido un delito; llevar a cabo registros, allanamientos e interrogatorios resultantes de tales registros o allanamientos; realizar confiscaciones de armas o artículos delictivos; poner fin o tratar de poner fin a cualquier desorden, motín o cualquier acción contraria al orden, a la seguridad pública o a la autoridad debidamente constituida; prestar servicios en la extinción de un incendio; intervenir en el salvamento de la vida de un semejante o para proteger propiedades en peligro y, finalmente, intervenir con cualquier demente con el fin de recluirlo en una institución o someterlo a un proceso judicial o un tratamiento.
No obstante esta extensa y detallada enumeración, el legisla-dor no incluyó el acto previo de trasladarse o dirigirse al lugar donde ha de llevarse a cabo cualquiera de las antes enumeradas actuaciones, exceptuando expresamente el acto de dirigirse a prestar servicios en la extinción de un incendio.
La derogada Ley Núm. 189, ante, no extendía a los policías el derecho a gozar de los beneficios dispuestos por dicha pieza *267legislativa cuando la muerte o incapacidad sobrevenía en las circunstancias previstas por esta excepción, a pesar de que los bomberos sí disfrutaban de tal derecho. Por lo tanto, es evidente que la intención del legislador al adoptar dicha excepción como parte del nuevo estatuto fue equiparar a los policías con los bomberos en cuanto a este particular se refiere. Si el legislador hubiera tenido la intención de extender el beneficio de la pensión especial provista por esta legislación al acto previo de dirigirse al lugar en que debe realizarse cualquiera de las actividades enu-meradas en el transcrito Art. 2, así éste lo habría dispuesto expresamente, de la misma forma en que lo hizo al referirse al acto previo de dirigirse a prestar servicios en la extinción de un incendio. Debemos tener presente que, como ya hemos señalado, el legislador se propuso “definir claramente” las circunstancias a las cuales se aplica la pensión especial provista por el mencionado estatuto.
Tanto esta situación relativa a la prestación de servicios en la extinción de un incendio como aquellas otras en que el policía tiene que arriesgar su vida al intervenir en el salvamento de la vida de un semejante o para proteger propiedades en peligro constituyen, como hemos señalado, las únicas desviaciones del principal criterio que informó la intención legislativa al adoptar las disposiciones contenidas en el inciso (1) del Art. 2 de la Ley Núm. 127, supra. Salvo estas dos (2) circunstancias, el propósito cardinal del mencionado artículo fue cubrir aquellos daños sufridos por un policía como resultado de un ataque físico en el desempeño de aquellas actuaciones oficiales taxativamente enumeradas en dicho estatuto. El examen de tales disposiciones a la luz del historial legislativo que hemos reseñado no arroja discrepancia alguna entre el texto de la ley y los motivos o finalidades que pe:rsigue..el estatuto. Por ser tales disposiciones claras y libres de toda ambigüedad, las mismas son la excepción por excelencia de la intención legislativa en este caso, lo cual nos obliga a rechazar la interpretación que hiciera de dichas disposiciones el tribunal de instancia.
*268HH h-1 HH

Aplicación del Art. 2 de la Ley Núm. 127 a los hechos de este caso

AI revocar la resolución de la Junta de Síndicos, el tribunal de instancia determinó que al ocurrir el accidente el recurrido “se dirigía a perseguir a unas personas con el propósito de proteger propiedades y vidas”. Exhibit I, págs. 3-4. Concluyó que “[guan-do nuestro legislador aprobó la Ley Núm. 127, sabía que no era lo mismo o no constituía el mismo riesgo, el que un policía dirigiera el tráfico o trabajara de retén en el cuartel de la policía y sufriera un accidente, como de aquel policía que sale en emergencia a exponer su vida para salvar la de otro y salvar su propiedad”. íd., pág. 4. “¿Qué más exposición al peligro está expuesto (sic), éste servidor público” —se preguntó en forma retórica dicho tribunal— “que tiene que salir de urgencia para la protección del ciudadano, conociendo (sic) ellos el riesgo y el peligro que existe en nuestras carreteras?”. (Énfasis suplido.) íd.
Si bien es cierto que un conductor que transita por nuestras carreteras —al igual que por las de cualquier otro país— está expuesto a sufrir un accidente que le puede costar la vida, el párrafo (e) del inciso (1) del mencionado artículo requiere que el policía tenga que arriesgar su vida al intervenir en el salvamento de la de un semejante o en la protección de propiedades en peligro. Esto es, no basta que el policía se exponga a un posible peligro como aquel al cual se expone de ordinario un conductor en nuestras carreteras. El vocablo “tenga”, en el contexto en que es utilizado por el legislador en el mencionado artículo, implica la necesidad de exponerse a un riesgo inmediato, de carácter inminente, cuya consecuencia probable sea la muerte o grave daño corporal.
La evidencia que tuvo ante sí el tribunal de instancia demues-tra que el accidente en que se vio involucrado el recurrido ocurrió exclusivamente como consecuencia de la negligencia del conductor del otro vehículo que chocó con el auto en que viajaba dicho policía. Tal evidencia no demuestra que el auto patrulla viajara a *269gran velocidad o que el conductor del mismo haya tomado alguna clase de riesgo en la conducción de su vehículo.
No toda gestión policíaca que conlleve cierto riesgo o cierto grado de dramatismo pone en peligro la vida del agente. Extender el beneficio de la Ley Núm. 127, ante, a situaciones como la de autos equivaldría a ampliar excesivamente el beneficio de la ley, desvirtuando así el propósito del estatuto.
Bajo las circunstancias presentes en este caso no podemos concluir que el recurrido arriesgó su vida para salvar la de otra persona o a alguna propiedad en peligro. La liberalidad que debe prevalecer al aplicar las disposiciones de un estatuto reparador como 15 es la Ley Núm 127, ante, no puede justificar el que se extienda el ámbito del mismo más allá de la intención del legislador. Un policía lesionado en el desempeño de sus funciones no es acreedor a una pensión bajo esta ley a menos que las circunstancias del accidente estén incluidas taxativamente en el estatuto. González v. Adm. de Sistemas de Retiro, ante, pág. 294.
Cuando la ley es clara y libre de toda ambigüedad, su letra no debe ser menospreciada bajo el pretexto de cumplir su espíritu. Art. 14 del Código Civil de Puerto Rico, 81 L.P.R.A. see. 14. Cuando el legislador se ha manifestado en lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa. Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 16, 20 (1954). Si el lenguaje de un estatuto es tan inequívoco que postula un solo significado, un sentido cabal de- humildad y autodisciplina judicial requiere la aplicación de la voluntad legislativa. Clínica Julián Sec. de Hacienda, 76 D.P.R. 509, 520 (1954).
For todo lo cual, 'procede la revocación de la sentencia emitida por el Tribunal Superior, Sala de Caguas. Se confirma, a su vez, la resolución emitida por la Junta de Síndicos de los Sistemas de Retiro de Empleados del Gobierno y la Judicatura mediante la cual se le niega al señor Silva Rodríguez la pensión especial al *270amparo de la Ley Núm. 127 de 27 de junio de 1958, según enmendada. (7)
El Juez Asociado Señor Negrón García disiente mediante opinión escrita.

(1) La mencionada ley concede, como veremos más adelante, una pensión equivalente a la totalidad del sueldo que devengaba el servidor público al momento de sobrevenir su incapacidad.


(2) El asalto tuvo lugar en una joyería. Según el Informe de Delito preparado por la Policía, dos (2) jóvenes entraron a dicho negocio y tras amenazar de muerte a varias personas cargaron con unos $20,000 en prendas. Al abandonar el lugar, hubo un intercambio de disparos entre el dueño de la joyería y los asaltantes. Como consecuencia de dicho intercambio, tres (3) transeúntes menores de edad resultaron heridos.. Los dos (2) asaltantes fueron posteriormente identificados y se arrestó a uno de ellos. Éste resultó convicto de robo y de dos (2) infracciones a la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 411 et sea. Aparentemente, el otro nunca fue arrestado.


(3) La lesión sufrida se le diagnosticó como “residuos de trauma craneal, hombro derecho, pecho y ambas piernas, relacionado”.


(4) 3 L.P.R.A. see. 761 et seq. Esta ley, en su Art. 9, dispone:
“Todo participante que como resultado de una incapacidad que se origine por causa del empleo y surja en el curso del mismo, quedare incapacitado para el servicio, tendrá derecho a recibir una anualidad por incapacidad ocupacional, siempre que: (a) de uno o más médicos, según se dispone en la see. 771 de este título, se recibiere prueba adecuada en cuanto a la incapacidad mental o física del participante; (b) el participante o el patrono, de acuerdo con los reglamentos de la Junta, notifique al Administrador con respecto a dicha incapacidad, y (c) la incapacidad fuere indemnizable de acuerdo con las disposiciones de la Ley de Compensaciones por Accidentes del Trabajo, Capítulo I del Título 11.
“El importe de la anualidad será igual al cincuenta (50) por ciento del tipo de retribución que se hubiere percibido en la fecha en que la misma sea efectiva.” 3 L.P.R.A. see. 769.


(5) Hon. Enrique Jordán Musa, Juez.


(6) Véase el Informe de la Comisión de Elecciones y Personal del Senado sobre el E del S. 374 (10 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. III, pág. 1264 (1958)).


(7) Reiteradamente hemos sostenido que las conclusiones e interpretaciones de los organismos administrativos especiales merecen gran consideración y respeto. Este Tribunal respetará tales determinaciones si estas están sostenidas por evidencia sustancial. Chase Manhattan v. Emmanuelli Bauzá, 111 D.P.R. 708, 712 (1981); Sucn. A. Bernat v. Peñagarícano, Admor., 84 D.P.R. 526, 581-533 (1962); Reyes v. Junta de Planificación, 79 D.P.R. 620 (1956).